DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Lenny J. Jiang on 01/12/2021.

The application has been amended as follows: 

CLAIMS
	Claims 7-9, 11-14, and 19-20 have been amended as follows.

7. (Currently Amended) The image processing device according to claim 5, wherein 
the parallax detecting section performs the parallax detection using the first luminance signal and the second luminance signal and the first color signal and the second color signal. 

8. (Currently Amended) The image processing device according to claim 7, comprising: 
a parallax detection control section performing frequency detection on a basis of the first imaging signal and controlling the parallax detecting section in accordance with a detection result, 
the parallax detection using a first cost value calculated on a basis of the first luminance signal and the second luminance signal and a second cost value calculated on a basis of the first color signal and the second color signal, 
wherein the parallax detection control section causes the parallax detection to be performed on a basis of an integrated cost value resulting from integration of the first cost value and the second cost value in a synthesis ratio corresponding to [[the]] a frequency detection result, and 
wherein the parallax detection control section is implemented via the at least one processor. 

9. (Currently Amended) The image processing device according to claim 5, wherein 
the image generating section performs frequency detection on a basis of the first luminance signal and executes image quality improvement processing on the first color signal in accordance with [[the]] a frequency detection result.

	11. (Currently Amended) The image processing device according to claim 10, wherein 
the image generating section sets a synthesis ratio between the first luminance signal and the parallax-compensated second luminance signal in accordance with a noise intensity of an imaging section generating the first imaging signal, 
wherein the imaging section is implemented via the at least one processor. 

12. (Currently Amended) The image processing device according to claim 5, wherein 
the image generating section generates the first color signal by interpolation processing for a white pixel signal in the first imaging signal, demosaic processing using a pixel signal for the color component pixels and the white pixel signal resulting from the interpolation processing, and color space conversion on [[the]] a signal resulting from the demosaic processing. 

the image generating section uses a color ratio based on the white pixel signal resulting from the interpolation processing and the pixel signal for color component pixels and the white pixel signal for a processing target pixel, to generate [[a]] the pixel signal for each color component of the processing target pixel. 

14. (Currently Amended) The image processing device according to claim 5, wherein 
the image generating section executes [[the]] an interpolation processing for the white pixel signal in the first imaging signal to generate the first luminance signal, and 
the parallax detecting section performs the parallax detection using the first imaging signal generated by the image generating section by the interpolation processing for the white pixel signal.

	19. (Currently Amended) The imaging device according to claim 17, wherein 
the color component pixels in the first imaging section are the color component pixels in two colors of three primary colors. 

20. (Currently Amended) The imaging device according to claim 17, wherein 
the second imaging section includes three-primary-color component pixels or [[the]] three-primary-color component pixels and the white pixels.

Reasons for Allowance
Claims 1, 3-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 

 wherein the image generating section uses the first imaging signal and the parallax-compensated second imaging signal to generate the color image in a case where a predetermined condition is satisfied, and generates the color image from the first imaging signal in a case where the predetermined condition is not satisfied, in combination with other claimed elements.

Claims 3-4, 15 are allowed as being dependent from claim 1.

Regarding claim 5, the prior art of the record fails to show or fairly suggest an image processing device comprising:
wherein the image generating section generates a first luminance signal and a first color signal from the first imaging signal, generates a second luminance signal and a second color signal from the second imaging signal, generates a parallax-compensated second color signal on a basis of the second color signal and the parallax detected by the parallax detecting section, and selects one of the first color signal and the parallax-compensated second color signal or synthesizes the first color signal and the parallax-compensated second color signal, in accordance with a risk that the color image generated using the parallax-compensated second imaging signal has degraded image quality performance compared to the color image generated from the first imaging signal, wherein the parallax detecting section performs parallax detection using the first luminance signal and the second luminance signal, in combination with other claimed elements.

Claims 6-14 are allowed as being dependent from claim 5.



Regarding claim 17, the prior art of the record fails to show or fairly suggest an image device comprising:
 wherein the image generating section uses the first imaging signal and the parallax-compensated second imaging signal to generate the color image in a case where a predetermined condition is satisfied, and generates the color image from the first imaging signal in a case where the predetermined condition is not satisfied, in combination with other claimed elements.

Claims 18-20 are allowed as being dependent from claim 17.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUONG TRUNG NGUYEN whose telephone number is (571)272-7315.  The examiner can normally be reached on 7:30AM-5:00PM, MONDAY - THURSDAY.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LUONG T NGUYEN/Primary Examiner, Art Unit 2698                                                                                                                                                                                                        01/13/2021